  Case 3:18-cr-00500-B Document 107 Filed 04/14/20                   Page 1 of 2 PageID 1026



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION


UNITED STATES OF AMERICA                          )
                                                  )
        v.                                        )            Case No. 3:18-CR-0500-B
                                                  )
CHRISTOPHER AUNDRE FAULKNER
                                                  )


                                          ENTRY OF APPEARANCE


    Undersigned counsel, KRISTEN BECKMAN, hereby enters her appearance as co-counsel for

Defendant, CHRISTOPHER AUNDRE FAULKNER, in the above referenced case.



                                                 Respectfully submitted,


                                                 /s/ Kristen Beckman
                                                 KRISTEN BECKMAN
                                                 Bar Card No. 24048408

                                                 LAW OFFICE OF KEVIN B. ROSS, P.C.
                                                 8150 N. Central Expy.
                                                 Suite M2070
                                                 Dallas, Texas 75206
                                                 214-731-3151
                                                 214-594-8988 fax
                                                 kbeckman@rosscrimlaw.com


                                                 Attorney for Defendant
                                                 Christopher Aundre Faulkner

                                                 /s/ Kristen Beckman
                                                 KRISTEN BECKMAN




Entry of Appearance of Counsel - Page 1
  Case 3:18-cr-00500-B Document 107 Filed 04/14/20              Page 2 of 2 PageID 1027



                                    CERTIFICATE OF SERVICE


        I hereby certified that on this day, I electronically filed the foregoing DEFENDANT’S

NOTICE OF ATTORNEY APPEARANCE with the Clerk of the Court using the CM/ECF system,

which will send notification of such filing to the following:

          Christopher Stokes and Ryan Raybould
        ________________________________________
        Assistant United States Attorneys


DATED this 14th day of April, 2020.


                                              /s/ Kristen Beckman
                                              KRISTEN BECKMAN




Entry of Appearance of Counsel - Page 2
